DETAILED ACTION
Response to Amendments
	The amendments filed on January 31, 2022 have been entered. Accordingly, claims 27-28 are new, and claims 1-6, 8-10, 12-20, 22, and 24-28 are currently pending in this application.
Allowable Subject Matter
Claims 1-6, 8-10, 12-20, 22, and 24-28 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Derek Dailey on March 9, 2022.
The application has been amended as follows: 
In Claim 8:
The recitation of “The heat exchanger of claim 6, first plurality of tube sections”, in lines 1 and 2 of the claim, is amended to recite --The heat exchanger of claim 6, wherein the first plurality of tube sections--.
In Claim 9:
The claim is replaced as follows: 
--The heat exchanger of Claim 3, wherein:
each of the plurality of fan blades includes a fan blade cavity, an inlet in fluid communication with the fan blade cavity, and an outlet in fluid communication with the cavity, 

the plurality of fan blades are configured to induce a state change in a working fluid during operation of the heat exchanger, such that at least a portion of a working fluid entering the cavity through the inlet of a fan blade in a first state will exit the outlet of the fan blade in a second state.--
Claim 24:
The recitation of “tub sections”, in line 2, is amend to recite --tube sections--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to overcome the previous prior art rejections. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention, as currently recited. 
In particular, Applicant’s arguments regarding claims 1, 14 and 15 are considered persuasive. As per claim 1, Applicant persuasively argues that Doerner teaches away from the claimed radial offset, since Doerner recites that “it is desirable that the radial distance of the liquid level in the evaporator tubes 122 from the engine axis be greater than the radial distance of the refrigerant condenser tubes 97’’ from the engine axis so that the flow rate of the refrigerant through the capillary expander tubes 114 is controlled by the pressure drop across the capillary expander tubes 114”.1 
Likewise, Applicant persuasively argues that Doerner teaches away from the subject matter of claims 14 and 15 regarding the axial overlap between the first and second plurality of centrifugal 2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See the second paragraph of page 12 of the Remarks, filed on January 31, 2022.
        2 See pages 12 and 13, id.